DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 12/16/2020 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

Response to Arguments
Applicant’s arguments, filed 3/8/2021, with respect to §103 have been fully considered and are persuasive.  The prior art rejections of 12/18/2020 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Sridevi Basavaraju on 3/18/2021.

The application has been amended as follows: 
Claim 1. A method, comprising:
a first device receiving at least one first message on a wireless link from a second device, wherein the at least one first message comprises information indicative of a spatial propagation characteristic of the at least one first message, and wherein the information is indicative of a propagation direction of the at least one first message, determining a beam configuration of a plurality of antennas of the first device based on the information, and
the first device transmitting a directed, beam-formed second message on the wireless link using the beam configuration, wherein the information comprises an indication of an azimuth angle and an elevation angle of the propagation direction of the at least one first message.

Claim 20. A device comprising:
a control circuitry configured to receive at least one first message on a wireless link from a further device, the at least one first message comprising information indicative of a spatial propagation characteristic of the at least one first message, 
wherein the information is indicative of a propagation direction of the at least one first message, 
wherein the control circuitry is further configured to determine a beam configuration of a plurality of antennas of the device based on the information,

wherein the information comprises an indication of an azimuth angle and an elevation angle of the propagation direction of the at least one first message.

Claim 21. A method, comprising:
a second device transmitting at least one first message on a wireless link to a first device, the at least one first message comprising information indicative of a propagation direction of the at least one first message, 
the second device receiving a directed, beam-formed message second message on the wireless link from the first device, 
wherein the beam-formed second message is based on the information, 
wherein the information comprises an indication of an azimuth angle and an elevation angle of the propagation direction of the at least one first message.

Reasons for Allowance
Claims 1, 4-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims of the present application are directed to a method, comprising:
a first device receiving at least one first message on a wireless link from a second device, wherein the at least one first message comprises information indicative of a spatial propagation 
determining a beam configuration of a plurality of antennas of the first device based on the information, and
the first device transmitting a directed, beam-formed second message on the wireless link using the beam configuration.

The closest prior art of Velazquez et al. (US 2001/003443), discloses everything described above. 
However, the prior art does not further disclose: wherein the information comprises an indication of an azimuth angle and an elevation angle of the propagation direction of the at least one first message.
This limitation in combination with the rest of the recited subject matter, distinguishes the claims over the prior art, rendering them allowable.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        3/30/2021